                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                         §
 BRAZOS LICENSING AND                                §
 DEVELOPMENT,                                        §        CIVIL ACTION NO. 6:20-cv-544
                                                     §
           Plaintiff,                                §          JURY TRIAL DEMANDED
                                                     §
 v.                                                  §
                                                     §
 HUAWEI INVESTMENT & HOLDING                         §
 CO., LTD., HUAWEI TECHNOLOGIES                      §
 CO., LTD., HUAWEI TECHNOLOGIES                      §
 USA INC., HUAWEI DEVICE CO. LTD.                    §
 (f/k/a HUAWEI DEVICE (DONGGUAN)                     §
 CO.), HUAWEI DEVICE (SHENZHEN)                      §
 CO., LTD. (f/k/a HUAWEI DEVICE CO.,                 §
 LTD.), HUAWEI DEVICE USA, INC.                      §
                                                     §
           Defendants.                               §
                              ORIGINAL COMPLAINT FOR PATENT
                                      INFRINGEMENT

           Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Investment & Holding Co., Ltd., Huawei

Technologies Co., Ltd., Huawei Technologies USA Inc., Huawei Device Co. Ltd. (f/k/a

Huawei Device (Dongguan) Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a Huawei Device

Co., Ltd.), and Huawei Device USA, Inc. (collectively “Huawei” or “Defendants”) and

alleges:

                                     NATURE OF THE ACTION
       1.          This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                     1
                                         THE PARTIES
      2.       Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

      3.       On information and belief, Defendant Huawei Investment & Holding Co.,

Ltd. is a Chinese corporation that does business in Texas, directly or through intermediaries,

with a principal place of business at Bantian, Longgang District, Shenzhen, 518129,

People’s Republic of China.

      4.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

Chinese corporation that does business in Texas, directly or through intermediaries, with a

principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

Republic of China.

      5.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established

place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

Technologies USA, Inc. is authorized to do business in Texas and may be served via its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136.

      6.       Upon information and belief, Defendant Huawei Device Co. Ltd. (formerly

known as Huawei Device (Dongguan) Co.) is a Chinese corporation that does business in

Texas, directly or through intermediaries, and maintains a principal place of business in No.2

of Xincheng Road, Songshan Lake Zone, Dongguan, Guangdong 523808, People’s

Republic of China.

      7.       Upon information and belief, Huawei Device (Shenzhen) Co., Ltd. (formerly

known as Huawei Device Co., Ltd.) is a wholly-owned subsidiary of Defendant Huawei
                                             2
 Device Co. Ltd. is a Chinese corporation that does business in Texas, directly or through

 intermediaries, and maintains a principal place of business in Bantian, Longgang District,

 Shenzhen 518129, People’s Republic of China.

        8.       On information and belief, Defendant Huawei Device USA, Inc., is a Texas

 corporation with a principal place of business located at 5700 Tennyson Parkway, Suite 600,

 Plano, Texas 75024. Huawei Device USA, Inc. is authorized to do business in Texas and

 may be served via its registered agent, CT Corporation System, 1999 Bryan Street, Suite

 900, Dallas, Texas 75201-3136.

        9.       All of the Defendants operate under and identify with the trade name

 “Huawei.” Each of the Defendants may be referred to individually as a “Huawei Defendant”

 and, collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.” Upon information and belief, Defendant Huawei Investment & Holding Co.,

 Ltd. provides consolidated financial reporting for Huawei entities, including all Huawei

 Defendants.

                              JURISDICTION AND VENUE
       10.      This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       11.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       12.      This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

                                                   3
minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       13.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391 and 1400(b) because Huawei Technologies USA Inc. and Huawei Device USA Inc.

have committed acts of infringement in this judicial district and have a regular and

established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Huawei Technologies USA Inc. and Huawei Device

USA Inc. have sold or offered to sell the Accused Products in this judicial district and have

employees or agents that operate Huawei equipment in this judicial district, including at

189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park, TX 78613, 1399 S A

W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050 Rabbit Hill

Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd, Round Rock, TX 78664,

4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock, TX 78681, 506

McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock, TX 78681,

112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown, TX 78628,

3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574, 3801 Oak

Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX 78664, 6603 S

Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.

                          COUNT ONE - INFRINGEMENT OF
                               U.S. PATENT NO. 8,429,480
       14.      Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.
                                                    4
         15.      On April 23, 2013, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 8,429,480 (“the ’480 Patent”), entitled “User Specific Load

 Balancing.” A true and correct copy of the ’480 Patent is attached as Exhibit A to this

 Complaint.

         16.      Brazos is the owner of all rights, title, and interest in and to the ’480 Patent,

 including the right to assert all causes of action arising under the ’480 Patent and the right

 to any remedies for the infringement of the ’480 Patent.

         17.      Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

 United States, including within this judicial district, products such as, but not limited to,

 Huawei LTE Base Stations (collectively, the “Accused Products”).

         18.    The Accused Products include, but are not limited to the DBS3900 Base Station.




http://e.huawei.com/us/products/wireless/elte-access/base-station/dbs3900




                                                       5
        19.      Huawei evolved Long Term Evolution (eLTE) 2.3 base station (such as DBS3900

etc.) is the enhanced version of the eLTE 2.2 base station. DBS 3900 LTE Base Stations use LBFD-

002006 Uplink Synchronous functionality which applies to the Macro, Mini and Lamp sites.




:https://www.scribd.com/doc/297654386/ELTE2-3-DBS3900-LTE-FDD-Basic-Feature-Description,


        20.      User equipment (UE) or mobile device sends data in uplink through Physical Uplink

Shared Channel (PUSCH) to the base station. eNodeB (i.e., a base station) determines the correctness

of received data using the Cyclic Redundancy Check (CRC) and sends one of the acknowledgment or

negative acknowledgment (ACK/NACK) to UE in response to the said data through Physical HARQ

Indicator Channel (PHICH).

        21.      HARQ processes in the Accused Instrumentality use Round Robin manner to

transmit HARQ. Each transmission and re-transmission can be determined from System Frame

Number (SNF) and System Frames (SF). UE does not need to send information of Redundancy Version

(RV) as used in the traditional ARQ process. In LTE, uplink can use adaptive or non-adaptive re-

transmission.




                                                      6
http://www.techplayon.com/hybrid-automatic-repeat-request-harq-in-lte-fdd/


         22.      In adaptive uplink transmission, Modulation coding scheme (MCS) and

 RV are determined from DCI 0. In non-adaptive uplink transmission, the transmission attributes

 remain the same as in the previous transmission. RV are assigned according to a predefined sequence-

 0,2,3,1. Variable CURRENT_IRV is an index into this sequence. When eNodeB does not send a DCI

 0 but sends a NACK on PHICH, then UE performs non-adaptive re-transmission.




http://www.techplayon.com/hybrid-automatic-repeat-request-harq-in-lte-fdd/
         23.      The Uplink Hybrid Automatic Repeat Request (UL HARQ) functionality is a fast

 retransmission protocol to guarantee successful data transmission from the UE to the eNodeB at the

 physical layer and MAC layer.

         24.      An eNodeB can request retransmissions of incorrectly decoded data. The

 retransmitted data can be soft combined with the previously received data to improve decoding

 performance. This feature enhances user throughput and reduces transmission latency in the uplink

                                                       7
 https://www.scribd.com/doc/297654386/ELTE2-3-DBS3900-LTE-FDD-Basic-Feature-Description,


         25.      Huawei eNodeB supports automatic switching between the synchronous adaptive

 HARQ and synchronous non-adaptive HARQ. Operators can specify the retransmission mode by

 setting the AdaptHarqSwitch parameter.




https://www.scribd.com/document/349833390/4-OEO109040-LTE-ERAN8-1-Scheduling-Feature-
ISSUE1-01


         26.      In case of UL synchronous adaptive HARQ, eNodeB adjusts the number of Resource

 Blocks (RBs) for the retransmission to avoid the collision and eNodeB suspends the retransmission in

 case of UL synchronous non-adaptive HARQ.

         27.      eNodeB checks the collisions of uplink data with the PUCCH transmission, PRACH

 transmission, and TTI bundled retransmission. In case of collision occurrence, the eNodeB needs to

 reactivate semi-persistent scheduling as shown in FIG. 7& FIG. 8.




                                                       8
https://www.scribd.com/document/349833390/4-OEO109040-LTE-ERAN8-1-Scheduling-Feature-
ISSUE1-01




https://carrier.huawei.com/en/technical-topics/wireless-network/VoLTE/2

         28.      UE contains a HARQ entity that maintains several parallel HARQ processes. HARQ

 entity supports continuous transmissions of data without waiting for the HARQ feedback on the

 successful or unsuccessful receipt of previous transmissions.




                                                        9
https://www.etsi.org/deliver/etsi_ts/136300_136399/136321/15.08.00_60/ts_136321v150800p.pdf.
         29.       In the case of a given TTI, if an uplink grant is indicated for the TTI, the HARQ

 entity shall specify the HARQprocess(s) for which the transmission will take place. It also forwards

 the received HARQ feedback (ACK/NACK information), MCS and resource, forwarded by the

 physical layer, to the correct HARQprocess(s).




https://www.etsi.org/deliver/etsi_ts/136300_136399/136321/15.08.00_60/ts_136321v150800p.pdf.

         30.       Scheduling is the process of allocating resources for transmitting data. UE uses semi-

 persistence scheduling generally dynamic scheduling for resource allocation to avoid a collision.

         31.       UE gets scheduling assignments/grants in every subframe. This gives the eNodeB

 full flexibility in assigning the resources to the UE by transmitting resource allocation information on

 PDCCH in every subframe and allowing eNodeB to assign resources to UE based on the channel

 condition.

         32.       SPS feature is also designed to reduce the control channel overhead for Voice over

 IP (VoIP) based services.




                                                         10
https://howltestuffworks.blogspot.com/2013/10/semi-persistent-scheduling.html


         33.      Dynamic scheduling (i.e., semi-persistent scheduling) is the mechanism in which

 each and every PUSCH is scheduled by DCI (DCI 0_0 or DCI 0_1). In Semi-Persistent scheduling

 (SPS), the physical downlink shared channel (PDSCH) transmission is scheduled by RRC message.




https://dlscrib.com/queue/volte-eran8-1-
03_58aadb276454a72d34b1ea62_pdf?queue_id=59d2d40808bbc58a5a6871a2.




                                                      11
https://www.scribd.com/document/349833390/4-OEO109040-LTE-ERAN8-1-Scheduling-Feature-
ISSUE1-01


         34.       In LTE SPS feature is designed to reduce the control channel overhead for Voice

 over IP (VoIP) based services. Since Voice over LTE (VoLTE) requires persistent radio resource

 allocation at a regular interval (one packet in 20ms from AMR speech codec). To support a large

 number of VoIP calls there is a huge overhead on control signaling.

         35.       In LTE, VoIP periodically generates small-sized packets at short and regular

 intervals. To avoid lot of downlink assignment and uplink grant, SPS feature significantly reduces

 heavy load on PDCCH by doing minimum downlink assignment and uplink grant. SPS allocates radio

 resources for a long period of time.

         36.       In SPS the UE is pre-configured by the eNodeB with the SPS-RNTI (Instead of the

 regular C-RNTI) and a periodicity. Once configured the UE receives the DL/UL data at the configured




                                                        12
periodicity.




        37.      In view of preceding paragraphs, each and every element of at least claim 1

of the ’480 Patent is found in the Accused Products.

        38.      Huawei has and continues to directly infringe at least one claim of the ’480

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

sale, importing, and/or distributing the Accused Products in the United States, including

within this judicial district, without the authority of Brazos.

        39.      Huawei has received notice and actual or constructive knowledge of the ’480

Patent since at least the date of service of this Complaint.

        40.      Since at least the date of service of this Complaint, through its actions,

Huawei has actively induced product makers, distributors, retailers, and/or end users of the

Accused Products to infringe the ’480 Patent throughout the United States, including within

this judicial district, by, among other things, advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the Accused



                                                      13
Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

      •   http://e.huawei.com/us/products/wireless/elte-access/base-station/dbs3900


          41.      Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’480 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’480 Patent. The Accused Products are

especially made or adapted for infringing the ’480 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’480 Patent.

                                             JURY DEMAND
          Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

           WHEREFORE, Brazos respectfully requests that the Court:

           (A)    Enter judgment that Huawei infringes one or more claims of the ’480 Patent

 literally and/or under the doctrine of equivalents;

           (B)    Enter judgment that Huawei has induced infringement and continues to

 induce infringement of one or more claims of the ’480 Patent;

           (C)    Enter judgment that Huawei has contributed to and continues to contribute

 to the infringement of one or more claims of the ’480 Patent;

           (D)    Award Brazos damages, to be paid by Huawei in an amount adequate to

 compensate Brazos for such damages, together with pre-judgment and post-judgment

 interest for the infringement by Huawei of the ’480 Patent through the date such judgment


                                                       14
  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.


Dated: June 17, 2020                          Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF




                                                     15
